     Case 1:20-cv-01471-NONE-EPG Document 24 Filed 02/12/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                           FRESNO DIVISION
11

12
     JOHANNA FISHER, et al.,                               No. 1:20-cv-01471 NONE-EPG
13
                                Plaintiffs, STIPULATION AND ORDER FOR TEN-
14                                          DAY EXTENSION FOR DEFENDANT
              v.                            CALIFORNIA MILITARY
15                                          DEPARTMENT TO FILE ITS
                                            RESPONSE TO THE FIRST AMENDED
16   ARMY NATIONAL GUARD, et al.,           COMPLAINT
17                                        Defendants. (ECF No. 23)
18

19
           Under Federal Rules of Civil Procedure 6(b) and 15(a)(3) and Local Rules 143 and 144(a),
20
     Plaintiffs and Defendant California Military Department (CMD), by and through their respective
21
     attorneys of record, stipulate to a ten-day extension for CMD to file its response to the first
22
     amended complaint. CMD’s response is currently due on February 12, 2021. Good cause exists to
23
     the grant this stipulated request because, despite the diligence of CMD’s counsel, she will not be
24
     able to prepare the response to the amended pleading by the current deadline.
25
           When an act must be done within a specified time, the court may, for good cause, extend
26
     the time with or without motion or notice if the court acts, or if a request is made, before the
27
     original time expires. Fed. R. Civ. P. 6(b)(1)(A). Unless the court orders otherwise, a response to
28
                                                       1
     Case 1:20-cv-01471-NONE-EPG Document 24 Filed 02/12/21 Page 2 of 4


 1   an amended pleading must be made within 14 days after service of the amended pleading. Fed.

 2   R. Civ. P. 15 (a)(3).

 3         Plaintiffs filed their first amended complaint on January 29, 2021. (ECF No. 19.) Under

 4   Rule 15(a)(3) and the Court’s prior orders (ECF Nos. 14, 16, 18), CMD’s response is currently

 5   due on February 12, 2021. Since receipt of the first amended complaint, defense counsel has not

 6   had the opportunity to adequately evaluate the amended pleading to determine the proper course

 7   of action and responded to the complaint. During the week of February 1-5, counsel for CMD had

 8   seven depositions (that included two medical expert depositions involving complex issues of

 9   causation) in the matters of Holston v. Petrinovich (E.D. Cal. No. 2:18-cv-3180 CKD), Thompson

10   v. Saukhla (E.D. Cal. No. 2:18-cv-2422 WBS-KJN), and J.A.J. v. Jimenez (E.D. Cal. No. 1:18-

11   cv-1130 DAD-SKO). During the week of February 18, CMD’s attorney has three depositions of

12   high ranking officials of the California Department of Developmental Services in Law v. DDS

13   (Sac. Sup. Ct. No. 34-2016-00194451) and a motion for summary judgment due on February 12

14   in O’Brien v. El-Said (E.D. Cal. No. 1:18-cv-0741 NONE-SAB). Despite the diligent efforts of

15   CMD’s attorney, she will not be complete the response due here in addition to meeting all these

16   other deadlines/obligations.

17         CMD requires more time to review and evaluate the first amended complaint, determine

18   whether the perceived deficiencies in the original complaint were remedied, and decide whether

19   an answer or motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is appropriate. For

20   ///
21   ///

22   ///

23   ///

24   ///

25

26
27

28
                                                    2
     Case 1:20-cv-01471-NONE-EPG Document 24 Filed 02/12/21 Page 3 of 4


 1   these reasons, CMD is requesting a ten-day extension, up to and including February 22, 2021, to

 2   file its response to the first amended complaint. Plaintiffs do not object and agree to the

 3   requested extension.

 4         IT IS SO STIPULATED.

 5

 6   Dated: February 11, 2021                       Respectfully submitted,
 7                                                  XAVIER BECERRA
                                                    Attorney General of California
 8                                                  PETER A. MESHOT
                                                    Supervising Deputy Attorney General
 9

10                                                  /s/ Diana Esquivel
                                                    DIANA ESQUIVEL
11                                                  Deputy Attorney General
                                                    Attorneys for Defendant Cal. Military Dep’t
12
     Dated: February 11, 2021                       CHRISTENSON LAW FIRM
13

14                                                  /s/ Vonn R. Christenson (as authorized 2/11/21)
                                                    VONN R. CHRISTENSON
15                                                  Attorneys for Plaintiffs
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
     Case 1:20-cv-01471-NONE-EPG Document 24 Filed 02/12/21 Page 4 of 4


 1                                              ORDER

 2        Good cause appearing and based on the parties’ stipulation filed on February 11, 2021,

 3   (ECF No. 23), Defendant California Military Department’s request for a ten-day extension to

 4   respond to the first amended complaint is GRANTED.

 5        Defendant CMD shall file its response to the first amended complaint on or before February

 6   22, 2021.

 7
     IT IS SO ORDERED.
 8

 9      Dated:    February 12, 2021                         /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    4
